COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00018-CV


Patrick Lynch and Dennis Meier             §   From the 342nd District Court of

v.                                         §   Tarrant County (342-264322-13)

                                           §   August 7, 2014
Carlile Bancshares, Inc., and
Washington Investment Company              §   Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Patick Lynch and Dennis Meier shall

pay all costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Lee Gabriel__________________
                                           Justice Lee Gabriel